Citation Nr: 0620155	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental injury for 
purposes of VA dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1954 to June 
1958 and from September 1958 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge on April 6, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in the present case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) must be 
considered.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  In cases where a veteran's 
service medical records have been destroyed in the July 12, 
1973, fire at the National Personnel Records Center (NPRC), 
there is a heightened duty to search for medical information 
from alternative sources to reconstruct these records. Cuevas 
v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  The veteran's 
service medical records for his period of service from 
October 1954 to June 1958 are not in the claims file.  The 
record indicates that the RO requested the service medical 
records for this period of the veteran's service from the 
NPRC, but lacks a negative response from the NPRC to the 
effect that these records could not be found or that they 
were destroyed in the 1973 NPRC fire.  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court stated 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  The veteran is 
claiming service connection for a dental disorder caused by a 
1955 in-service injury.  In particular, the veteran has 
testified that he was accidentally hit in the mouth with the 
butt of his rifle while performing bayonet exercises.  The 
veteran has stated that this injury caused the removal of 
several teeth and surgery on his jaw bone and his present day 
dental maladies.  The veteran's service medical records 
indicate the removal of a number of teeth, but it is unclear 
when or why these teeth were removed.  Accordingly, the Board 
finds that a dental examination and etiology opinion would be 
helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should ask the 
veteran to identify any outstanding and 
recent treatment records or any other 
relevant records held by any Federal 
department concerning his dental 
disabilities.

The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request any 
available service medical records for the 
period of the veteran's service from 
October 1954 to June 1958.  Associate all 
requests and records received with the 
claims file.  If records are unavailable 
from any sources, a negative reply is 
requested.

3.  Then, after conducting any additional 
indicated development, including a VA 
dental examination if warranted, the RO 
should readjudicate the issue on appeal.  
If the determination of the claim remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the Case 
and provide the veteran an appropriate 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


